I am unable to agree with the majority of the court in the conclusion that the 6th section of the Act of Assembly approved June 12, 1878, P.L. 196, entitled "An *Page 227 
Act supplementary to an Act entitled `An Act to consolidate, revise and amend the penal laws of this Commonwealth,'" approved the 31st day of March 1860, which limits to four years the time within which a prosecution may be brought against an officer, director or manager of a bank for the misdemeanors charged, is unconstitutional. It appears, however, that the sentence imposed was on counts of the indictment within the statutory period and the defendant was not prejudiced by the decision of the court below that the section of the Act of 1878 referred to is unconstitutional. The reason given in the opinion of Judge GAWTHROP for holding that the admission of evidence in support of these counts was competent are sustained by authority, such evidence being admissible to show knowledge and intent with respect to the misdemeanors on which the verdict rests. I concur in the judgment for this reason.
President Judge PORTER authorizes me to say that he concurs in the judgment for like reason.